Case: 15-50802      Document: 00513540740         Page: 1    Date Filed: 06/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-50802                                   FILED
                                  Summary Calendar                              June 9, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICTOR MANUEL SOLIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:15-CR-516-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Victor Manuel Solis was convicted of making a false statement in
violation of 18 U.S.C. § 1001(a) and was sentenced to three years of probation.
On appeal, Solis argues that because the district court failed to include his
proposed definition of “willfully” in the jury charge, the charge did not require
that the jury find he acted with knowledge that his conduct violated the law;
thus, the jury did not have to find one of the elements of a § 1001(a) offense to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50802     Document: 00513540740     Page: 2   Date Filed: 06/09/2016


                                  No. 15-50802

convict him. The parties dispute whether the applicable standard of review is
de novo or for abuse of discretion. As Solis’s argument fails regardless of the
standard used, we need not decide the question. See United States v. Crawley,
463 F. App’x 418, 420 n.1 (5th Cir. 2012).
      The district court gave this Circuit’s pattern instruction, which stated
that the term “willfully” has historically meant “that the act was committed
voluntarily and purposely, with the specific intent to do something the law
forbids; that is to say, with bad purpose either to disobey or disregard the law.”
Fifth Circuit Pattern Jury Instructions (Criminal) § 1.38 (2012). The pattern
instruction also tracks the statutory language. See § 1001(a). We have found
that where the jury instruction given mirrored our pattern instruction and
tracked the statutory language, the district court did not err by giving the
instruction. See United States v. Harris, 740 F.3d 956, 965 (5th Cir. 2014).
      Furthermore, the Supreme Court has stated that in general, “when used
in the criminal context, a ‘willful’ act is one undertaken with a ‘bad purpose.’
In other words, in order to establish a ‘willful’ violation of a statute, ‘the
Government must prove that the defendant acted with knowledge that his
conduct was unlawful.’” Bryan v. United States, 524 U.S. 184, 191-92 (1998).
Thus, an act undertaken with a “bad purpose” and an act committed “with
knowledge that [the] conduct was unlawful” are two different ways of
formulating the same intent requirement. See id.
      Consistent with Bryan, the instruction given by the district court
required a jury finding that Solis acted with bad purpose either to disobey or
disregard the law. While Solis’s proposed addition is correct, “[t]he District
Court may properly decline to give a requested instruction which . . . is stated
elsewhere in the instructions.” United States v. Neal, 951 F.2d 630, 633 (5th
Cir. 1992). Solis was entitled to, and received, a jury instruction which



                                        2
    Case: 15-50802   Document: 00513540740     Page: 3   Date Filed: 06/09/2016


                                No. 15-50802

accurately reflected the law and the issues. See United States v. Montgomery,
747 F.3d 303, 310 (5th Cir. 2014); Bryan, 524 U.S. at 191-92.
      AFFIRMED.




                                      3